United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20421
                        Conference Calendar



CHARLES LEMAN GERMAN,

                                    Plaintiff-Appellant,

versus

CARLOTTA BAKER; RICARDO PENA; JOHN DOE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:02-CV-3713
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Leman German, Texas prisoner # 500319, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).     He argues

that the district court erred in dismissing his complaint

pursuant to Heck v. Humphrey, 512 U.S. 477, 487 (1994).       Because

German’s claims challenged the validity of his parole revocation

and sentence, a favorable ruling on German’s claims would call

into question the validity of the revocation of his parole and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20421
                                  -2-

sentence.    Therefore, the district court did not err in

dismissing German’s complaint as barred by Heck.     See Littles v.

Bd. of Pardons and Paroles Div., 68 F.2d 122, 123 (5th Cir.

1995); McGrew v. Texas Bd. of Pardons and Paroles, 47 F.3d 158,

161 (5th Cir. 1995).

     German argues that the district court abused its discretion

in denying his FED. R. CIV. P. 59(e) motion.   For the same reasons

that the district court did not err in dismissing German’s

complaint pursuant to Heck, the district court did not abuse its

discretion in denying German’s Rule 59(e) motion.     See Midland

West Corp. v. FDIC, 911 F.2d 1141, 1145 (5th Cir. 1990).

     German argues that the district court erred in denying his

request to stay this action pending a decision in his federal

habeas proceeding.    Because German’s claims are not yet

cognizable, the district court did not err in dismissing his

complaint rather than staying it pending a decision in his

federal habeas proceeding.    See Heck, 512 U.S. at 487.

     German’s appeal is without merit and is DISMISSED as

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   The dismissal of German’s appeal and the

district court’s dismissal of German’s complaint both count as

strikes for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    German is

cautioned that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed
                          No. 04-20421
                               -3-

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.